On Motion for Rehearing.
In deference to the earnest prayer of appellant, we show here that the appeal is from a judgment on the merits also. We thought it not of sufficient importance to mention heretofore, since the reversal on venue carries with it a reversal of the judgment on the merits.
 The establishment of a signature by extraneous documents is not admissible unless within the rule laid down by us in Gadberry v. Home Mutual Life Ass’n (Tex. Civ. App.) 57 S.W.(2d) 370, which has been substantially enacted since that decision by statute, article 3737b, Vernon’s Ann. Civ. St. (Acts of the 43d Legislature, p. 234, c. 106). How ever, the contract and check identified by ap-pellee were ndt in this sense extraneous. They were a part of the transaction in which the notes arose and with which the notes were executed practically simultaneously. Dr. Lowry need not qualify as an expert. He qualifies only as one who by actual experience knows the signature of Mr. Burton and so testifies, and thereupon identifies the signature on the notes.
The motion for rehearing is overruled.